DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 6, 8, 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Phillips et al . (“Phillips”), United States Patent No. 7,058,696. 

As per claim 1, Phillips discloses a method for data management, comprising: 
receiving, at a first node of a plurality of nodes for collaborative data processing, a request to perform a target operation at the first node from a second node of the plurality of nodes ([Col 35, lines 61-63] wherein the remote file server node (first node) receives a request from the client node to perform a target operation (access a file)); obtaining, by the first node, from a third node of the plurality of nodes, a privilege of the second node maintained by the third node ([Col 36 lines 4-32] wherein the first node (remote file server node) obtains the privilege of the second node (client node) from the third node (access control node)); 
determining, by the first node, based on a type of the target operation, a threshold privilege for performing the target operation ([Col 36, lines 11-22] wherein the first node (remote file server node) receives a “message A,” which specifies that the client node has a threshold level of privilege to perform the particular operation (accessing the file)); and 
in accordance with a determination by the first node that the privilege of the second node is higher than the threshold privilege, performing, the target operation ([Col 6, lines 62-67]  wherein the remote file server node retrieves the file for the client node).
 
As per claim 2, Phillips discloses the method according to claim 1, wherein the target operation comprises at least one of the following: reading existing data, adding new data, or modifying existing data ([Col 34 lines 32-54] wherein the claim recites “at least one of “ and the reference describes the access requested by the client being reading, writing or storing, which is reading and adding new data) .  

As per claim 6, Phillips discloses the method according to claim 1, further comprising: in accordance with a determination that the privilege of the second node is lower than or equal to the threshold privilege, rejecting to perform the target operation ([Col 36, lines 23-26] wherein the client node does not have enough privilege to access the particular file and  the action is rejected by aborting access).  

As per claim 8, Phillips discloses an electronic device, comprising: 
at least one processing unit ([Col 8, lines 33-42] wherein a processor is described) ; at least one memory coupled to the at least one processing unit and storing instructions executable by the at least one processing unit ([Col 8, lines 33-42] wherein a main memory is described), the instructions, when executed by the at least one processing unit, causing the device to perform the method of claim 1. As a result, the combination of Smith and Slaughter teach the claim as noted above for claim 1. 

As per claim 9, claim 9 is the system performing the method of claim 2 and is rejected for the same rationale is reasoning. 


As per claim 13, claim 13 is the system performing the method of claim 6 and is rejected for the same rationale is reasoning. 

As per claim 15, claim 15 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 20 claim 20 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Klots et al (“Klots”), United States Patent No. 6,363,396. 
As per claim 3, Phillips discloses the method according to claim 1, but does not disclose wherein obtaining the privilege of the second node comprises: determining the third node for maintaining the privilege from the plurality of nodes based on an identifier of the second node; and determining the privilege from a distributed hash table maintained by the third node. However, Klots teaches wherein obtaining the privilege of the second node comprises: determining the third node for maintaining the privilege from the plurality of nodes based on an identifier of the second node ([Col 2, lines 32-40] wherein the resource name (an identifier of the second node) is used to find out which node maintains privilege (third node)); and determining the privilege from a distributed hash table maintained by the third node ([Col 3, lines 53-59] wherein a hash table is the mapping between the hash function and the nodes).
Phillips and Klots both describe providing permissions. One could use the hash table from Klots with the node management in Phillips to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of obtaining a privilege for an action by a node in Phillips with the privilege obtained from a hash table in Klots in order to evenly divide the responsibility of managing privilege among the nodes.

As per claim 10, claim 10 is the system performing the method of claim 3 and is rejected for the same rationale is reasoning. 

As per claim 17, claim 17 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Smith et al. (“Smith”) United States Patent Application Publication No. 2004/0059734.

As per claim 4, Phillips discloses the method according to claim 1, but does not disclose in accordance with a determination that the target operation has been performed, causing the third node to adjust the privilege of the second node.  However, Smith teaches in accordance with a determination that the target operation has been performed, causing the third node to adjust the privilege of the second node ([0044] wherein the access that is granted is revoked (privilege adjusted) by the third node (appliance node) when the operation has been performed and reported by the first node (server)).
Phillip discloses a separate privilege node, but does not describe adjusting the privilege following the target operation as in Smith. One could adjust the privilege as in Smith with the privilege determining nodes in Phillip to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing a privilege for a task in Phillip with the adjusting of the privilege following the task in Smith in order to protect the data while it is being used and to allow others to use the data when it is not being used. 

As per claim 5, note the rejection of claim 4 where Phillips and Smith are combined. The combination teaches the method according to claim 4. Smith further teaches wherein adjusting the privilege comprises: obtaining a historical time moment at which the first node previously caused the privilege to be updated ([0034] wherein the expiration of a lock is described as being monitored i.e. obtained); and in accordance with a determination that a time difference between the historical time moment and a current time moment is greater than a predetermined time threshold, causing the third node to update the privilege of the second node ([0034] wherein the privilege is removed after a certain expiration time). 

As per claim 11, claim 11 is the system performing the method of claim 4 and is rejected for the same rationale is reasoning. 

As per claim 12, claim 12 is the system performing the method of claim 5 and is rejected for the same rationale is reasoning. 

As per claim 18, claim 18 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Nagpal et al. (“Nagpal”), United State Patent Application Publication No. 2013/0013833.

As per claim 7, Phillips discloses the method according to claim 1, but does not disclose in response to determining, at a management node for managing privileges of the plurality of nodes, that an abnormality is present at the second node, causing, by the management node, the third node to adjust the privilege of the second node, the adjustment being based on a type of the abnormality. However, Nagpal teaches in response to determining, at a management node for managing privileges of the plurality of nodes, that an abnormality is present at the second node, causing, by the management node, the third node to adjust the privilege of the second node, the adjustment being based on a type of the abnormality ([0019] wherein there are several types of abnormalities listed. Wherein a node would adjust the lock/privilege of a node to be longer). 
Phillips and Nagpal both describe providing nodes their privileges to perform actions. One could include the privilege changing based on an operation in Nagpa with the node management of privilege in Phillips to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of obtaining a privilege for an action by a node in Phillips with the changing of the privilege in Nagpa in order to more effectively handle operations who are waiting for a certain privilege to become available. 

As per claim 14, claim 14 is the system performing the method of claim 7 and is rejected for the same rationale is reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168